Detailed Action
This office action is in response to the claims and amendments filed on 07/29/2022.


Status of Claims
Claims 1-20 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mok et al. (Publication No.  US 2018/0124771, hereinafter referred as Mok) in view of Tseng et al. (Publication No.  US 2020/0045674, hereinafter referred as Tseng)
Regarding Claims 1 and 11, Mok discloses receiving information indicating channel busy ratio (CBR) threshold (A terminal (e.g. UE) receive a zone configuration; wherein the zone configuration includes a CBR threshold value; see figure 2F & ¶ 0245.);
responsive to a CBR of a resource pool with which the WTRU is currently configured meeting the CBR threshold (Determine that CBR of the resource pool is higher than the CBR threshold value; see figure 2F numeral 1505.):
determining a zone identity (ID) of the WTRU based on a position of the WTRU (The terminal may determine a zone ID of the zone to which the terminal itself belongs based on the zone configuration information and its own location; see figure 1502 & ¶ 0246); and 
transmitting a wireless signal based on a zone associated with the zone ID (If it is determined that the CBR of the resource pool allocated to the zone ID to which the terminal belongs is equal to or higher than the CBR threshold value triggering the CBR state report, transmit the CBR information to the base station (BS); see figure 2F numeral 1506.).
Mok fails to disclose configuring the WTRU with a first configuration. However, in analogous art, Tseng discloses the UE may adjust [configuring] its own transmission parameters (e.g., maximum transmission power) [first configuration] on the resource pool based on the UE's channel busy ratio measurement results; see ¶ 0074. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the adjustment of the transmission parameters in order to improve the resource allocation process; see ¶ 0003.

	Regarding Claims 2 and 12, Mok fails to disclose that the first configuration indicates a maximum transmit power (Pmax) value for the WTRU. However, in analogous art, Tseng discloses the UE may adjust its own transmission parameters (e.g., maximum transmission power) [first configuration] on the resource pool based on the UE's channel busy ratio measurement results; see ¶ 0074. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the adjustment of the transmission parameters in order to improve the resource allocation process; see ¶ 0003.

	Regarding Claims 3 and 13, Mok fails to disclose receiving a maximum transmit power (Pmax) value for the WTRU. However, in analogous art, Tseng discloses the UE may adjust its own transmission parameters (e.g., maximum transmission power) [first configuration] on the resource pool based on the UE's channel busy ratio measurement results; see ¶ 0074. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the adjustment of the transmission parameters in order to improve the resource allocation process; see ¶ 0003.

	Regarding Claims 4 and 14, Mok fails to disclose configuring the WTRU with a maximum transmit power (Pmax) value based on the first configuration. However, in analogous art, Tseng discloses the UE may adjust [configuring] its own transmission parameters (e.g., maximum transmission power) [first configuration] on the resource pool based on the UE's channel busy ratio measurement results; see ¶ 0074. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the adjustment of the transmission parameters in order to improve the resource allocation process; see ¶ 0003.



Claims 5-8, 10, 15-18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mok et al. (Publication No.  US 2018/0124771, hereinafter referred as Mok) in view of Tseng et al. (Publication No.  US 2020/0045674, hereinafter referred as Tseng) and further in view of Lee et al. (Publication No.  US 2019/0261216, hereinafter referred as Lee).
	Regarding Claims 5 and 15, Mok fails to disclose that the first configuration indicates a zone size. However, in analogous art, Lee discloses that the UE is pre-configured by an eNB with geographical zones such as the length and width [size] of each zone; see ¶ 0065.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical zone configuration in order to determine the zone identity when performing reselection of resources; see ¶ 0065.

	Regarding Claims 6 and 16, Mok fails to disclose that the first configuration indicates a zone size parameter. However, in analogous art, Lee discloses that the UE is pre-configured by an eNB with geographical zones such as the length and width [parameter] of each zone; see ¶ 0065.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical zone configuration in order to determine the zone identity when performing reselection of resources; see ¶ 0065.

	Regarding Claims 7 and 17, Mok fails to disclose that the first configuration indicates a zone dimension. However, in analogous art, Lee discloses that the UE is pre-configured by an eNB with geographical zones such as the length and width [dimension] of each zone; see ¶ 0065.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical zone configuration in order to determine the zone identity when performing reselection of resources; see ¶ 0065.

	Regarding Claims 8 and 18, Mok fails to disclose that the first configuration indicates a zone length (L) and a zone width (W). However, in analogous art, Lee discloses that the UE is pre-configured by an eNB with geographical zones such as the length and width of each zone; see ¶ 0065.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical zone configuration in order to determine the zone identity when performing reselection of resources; see ¶ 0065.
	
 	
	Regarding Claims 10 and 20, Mok fails to disclose that the first configuration indicates a number of zones in length (NX) and a number of zones in width (NY). However, in analogous art, Lee discloses that the UE is pre-configured by an eNB with geographical zones such as number of zones in length and number of zones in width of each zone; see ¶ 0065.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical zone configuration in order to determine the zone identity when performing reselection of resources; see ¶ 0065.

Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mok et al. (Publication No.  US 2018/0124771, hereinafter referred as Mok) in view of Tseng et al. (Publication No.  US 2020/0045674, hereinafter referred as Tseng) and further in view of Shilov et al. (Publication No.  US 20190007812, hereinafter referred as Shilov).
Regarding Claims 9 and 19, Mok fails to disclose that the first configuration indicates a number of zone IDs. However, in analogous art, Shilov discloses that a configuration comprising the plurality of geographical sub-area IDs; see ¶ 0109.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mok wireless communication system with the geographical information in order to use the geographical location data for enhancing services to the UE; see ¶ 0022.


Conclusion

The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chae et al. (US 2021/0051630) The prior art discloses a method of selecting resources from two or more carriers and bandwidth parts and transmitting a sidelink signal; see ¶ 0001. In specific, the UE may select the frequency resources based on a channel busy ratio (CBR); see ¶ 0016. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472       


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472